Citation Nr: 0817688	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  04-28 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for seizures, claimed 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a personality 
disorder, claimed as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1989 to 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which a granted service connection for 
PTSD at a 30 percent disability rating and denied service 
connection for seizures and a personality disorder, both as 
secondary to PTSD.  

On November 1, 2004, the appellant failed to appear for a 
scheduled hearing at the RO.  The appellant and his 
representative have neither given good cause for failure to 
appear nor asked that the hearing be rescheduled; therefore, 
the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 
(2007).

In written correspondence received in March 2005, a claim for 
a total rating based on individual unemployability due to the 
veteran's service-connected PTSD was raised. This issue has 
not been addressed by the RO and, accordingly, is referred to 
the RO for appropriate action.

In March 2007, the Board remanded the case for further 
development; it is again before the Board for appellate 
review.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran has seizures that are related to his service-
connected PTSD.

2.  There is no competent medical evidence showing that the 
veteran's personality disorder has been aggravated by his 
service-connected PTSD.




CONCLUSION OF LAW

1.  Seizures are not proximately due to or the result of 
service-connected PTSD, and have not been aggravated thereby.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2007).

2.  A personality disorder is not proximately due to or the 
result of service-connected PTSD, and has not been aggravated 
thereby.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter(s) sent to the 
appellant in April 2007 that fully addressed all four notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in December 2007 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until April 2007, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded a VA medical examination in August 
2007.  

The Board notes that there are records from the Social 
Security Administration (SSA) which indicate that the veteran 
is receiving SSA benefits based on a disability.  The entire 
SSA file regarding the veteran's claim is not part of the 
claims file and it does not appear that the RO attempted to 
obtain these records.  However, the Board finds that, for the 
following reasons, a remand in order to obtain these records 
is not necessary.  The SSA records in the claims file refer 
to the veteran's psychological disorder and his seizure 
disorder, but do not indicate a substance abuse disorder.  
The fact that the veteran has psychological and seizure 
disorders is well established in the record.  Even if his SSA 
records documented a substance abuse problem, which is also 
presently part of the record, this would not provide a 
definitive link between the veteran's substance abuse and his 
automobile accident.  Such a link is necessary to establish 
service connection.  The Board finds that additional SSA 
records would not provide any further evidence that would 
support the veteran's claim that his PTSD led to his 
substance abuse, which led to his automobile accident and 
resulting head injury and seizure disorder.  As the Board has 
found that the causal chain in the veteran's claim is too 
attentuated to support service connection, these records 
would not have a reasonable possibility of substantiating the 
veteran's claim.  As such, additional efforts to assist or 
notify the veteran in accordance with 38 U.S.C.A. §§ 5103, 
5103A would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).   

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

Entitlement to service connection for seizures - as secondary 
to PTSD

The veteran contends that his service-connected PTSD caused 
him to use alcohol to self-medicate and that his substance 
abuse caused a motor vehicle accident, which in turn caused a 
head injury and a seizure disorer.  

The veteran's service medical records show alcohol abuse 
during active duty.  In this regard, his enlistment 
examination noted an incident of alcohol in 1988.  In May 
1990, he finished an alcohol program after falling out of his 
rack after drinking. 

January 1997 private medical records reflect that the veteran 
had a closed head injury as the result of an automobile 
accident.  The veteran's blood alcohol level one hour after 
the accident was 242.  The veteran was discharged in February 
1997.  The discharge diagnosis was closed head injury, 
subdural hematoma, intracerebral hemorrhage, subarachnoid 
hemorrhage, and post concussive syndrome.  Private medical 
records show ongoing treatment for migraines and seizures 
from the time of the accident through 2000.  
 
A January 2003 VA epilepsy examination report shows that the 
veteran began to develop seizures about six months after his 
January 1997 automobile accident.  He had been on 
anticonvulsant medication since that time.  Before the 
examination, his last seizure had been about two weeks prior 
and was preceded by a headache of a day or two.  In addition 
to the seizure disorder, the veteran was being treated for 
hyperlipidemia and was a recovering alcoholic with bouts of 
depression and recurrent nightmares.  A complete neurological 
examination was repeated and remained within normal limits 
without evidence of increased intracranial pressure nor focal 
or lateralizing signs.  The examiner opined that he did not 
think that in any way the PTSD and personality disorder 
caused the seizures and it was his opinion that they were 
post-traumatic in nature from the closed head injury and 
started in mid-1997.  

An August 2007 VA examination report shows that the veteran 
had a previously existing problem with alcohol abuse prior to 
the traumatic sexual assault.  However, the examiner could 
not rule out that the sexual assault which led to PTSD may 
not have exacerbated his drinking.  According to the veteran, 
his drinking increased to try and block out the memory of the 
in-service sexual assault.  For that reason, the examiner 
opined that it is at least as likely as not that the alcohol 
abuse which, at the time of the examination, had been in 
sustained remission, was aggravated by his active military 
service.  

The Board finds that there is no competent medical evidence 
in the record linking the veteran's PTSD to his automobile 
accident which caused the veteran's seizures.  In this case, 
the VA examiner opined that veteran's PTSD may have 
aggravated his alcohol abuse.  The Board notes that with 
regard to a claim based on alcoholism, the United States 
Court of Appeals for the Federal Circuit has held that while 
38 U.S.C.A. § 1110 precludes compensation for primary alcohol 
abuse disabilities and secondary disabilities that result 
from primary alcohol abuse, this statute does permit 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a service-connected 
disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), 268 F.3d 1340 (Fed. Cir. 2001) (en banc order).

However, the veteran is not seeking service connection for 
alcoholism, which is in sustained remission.  Instead, he 
bases his claim on the contention that his alcohol abuse was 
aggravated by his service connected PTSD, and led to his 
January 1997 automobile accident which caused his subsequent 
seizure disorder.  However, while the VA examiner noted that 
his PTSD aggravated his alcohol abuse, and another VA 
examiner noted that his seizure disorder is a result of the 
January 1997 automobile accident, none of the evidence in the 
record provides a causal connection between the veteran's 
alcohol abuse and his automobile accident.  Even if the 
veteran were service-connected for alcoholism, which he is 
not, there is no basis upon which to establish service 
connection for his seizure disorder without evidence 
providing a causal relationship between his alcohol abuse and 
his car accident.  At present, the link between his 
automobile accident and his service-connected PTSD is simply 
too attenuated to provide a basis upon which service 
connection could be granted.

The appellant has asserted that his service-connected PTSD 
caused him to self-medicate using alcohol and that his 
substance abuse caused a motor vehicle accident, which in 
turn caused his seizures.  However, as a layperson, the 
appellant is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
service-connection for the veteran's seizures is denied.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection for a personality disorder - as secondary 
to PTSD

The veteran maintains that his personality disorder should be 
service-connected secondary to his service-connected PTSD.  
The Board notes that personality disorders are considered 
congenital and developmental in nature and are not deemed 
compensable diseases for VA purposes, except when such 
disorders were shown to have been aggravated during military 
service.  38 C.F.R. §§ 3.303(c), 3.310(a), 4.127 (2007); See 
VAOPGCPREC 82-90 (July 18, 1990).  

The veteran's separation examination report in December 1991 
noted a personality disorder and antisocial traits.  

A February 2003 VA PTSD examination report shows that the 
veteran had a history of a personality disorder.  His August 
2007 VA examination report reflects the diagnosis of 
personality disorder, not otherwise specified.  The examiner 
opined that the veteran had a history of fighting and other 
problems with interpersonal behavior that seemed to have 
preceded the behavior that led to his discharge from the 
military with the diagnosis of a personality disorder.  The 
examiner stated that he could not rule out the possibility 
that the sexual assault that led to PTSD may not have 
exacerbated his personality disorder.  However, the examiner 
opined that it was less likely than not that the personality 
disorder was aggravated by the PTSD and trauma that the 
veteran experienced.  

The Board finds that there is no competent medical evidence 
showing that the veteran's service-connected PTSD has 
aggravated his personality disorder beyond the natural 
progression of the condition.  While the examiner appeared to 
indicate that the veteran's in-service sexual assault may 
have exacerbated his personality disorder, he clearly opined 
that it was less likely than not that his personality 
disorder was aggravated by his PTSD.  Without competent 
medical evidence that the veteran's personality disorder was 
aggravated, or proximately caused by, his service-connected 
PTSD, there is no basis upon which to grant service 
connection.  Overall, the preponderance of the evidence is 
against the veteran's claim, and service connection for a 
personality disorder as secondary to his PTSD must be denied.

The veteran has asserted that his service-connected PTSD has 
aggravated his personality disorder.  However, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, service-connection for a personality disorder as 
secondary to PTSD is denied.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for seizures, claimed as secondary to 
service-connected PTSD, is denied.

Service connection for a personality disorder, claimed as 
secondary to service-connected PTSD, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


